 
 
Exhibit 10.3





AMENDED AND RESTATED OFFICER EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED OFFICER EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into effective April 1, 2019 (the “Effective Date”), by and between
Bloomin’ Brands, Inc., a Delaware corporation (the “Company”), and David J. Deno
(hereinafter referred to as “Executive”).
WHEREAS, the Executive is currently employed by the Company as the Executive
Vice President, Chief Financial and Administrative Officer of the Company and is
party to that certain Officer Employment Agreement with the Company, dated May
7, 2012 and amended on July 16, 2014 (the “Existing Agreement”);
WHEREAS, the Executive will cease serving as Executive Vice President, Chief
Financial and Administrative Officer of the Company and the Company will appoint
the Executive as Chief Executive Officer of the Company, effective as of the
Effective Date;
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the amended and restated terms and conditions of the Executive’s
continued employment with the Company.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree that the Existing Agreement is hereby amended and restated
in its entirety as follows:
1.     Employment, Board Service and Term. Subject to earlier termination as
provided for in Section 11 hereof, the Company hereby employs the Executive, and
the Executive hereby accepts employment with the Company as Chief Executive
Officer of the Company for a term commencing on April 1, 2019 and expiring five
(5) years thereafter (“Term of Employment”). Such Term of Employment shall be
automatically renewed for successive renewal terms of one (1) year each unless
either party elects not to renew by giving written notice to the other party not
less than sixty (60) days prior to the start of any renewal term. Also during
the term hereof, subject to the requirements of applicable law (including,
without limitation, any rules or regulations of any exchange on which the common
stock of the Company is listed, if applicable), the Company agrees appoint the
Executive to the Board of Directors of the Company (the “Board”) for a term
commencing on April 1, 2019 and also to propose to the stockholders of the
Company at each annual meeting occurring during the term hereof the election or
re-election, as applicable, of the Executive as a member of the Board and the
Executive shall so serve if elected or re-elected; provided, however, that if
the Executive’s employment with the Company terminates for any reason,
Executive’s membership on the Board shall also terminate through his
resignation, unless otherwise agreed in writing by the Company and the
Executive. In no event shall failure to reappoint or re-elect the Executive to
the Board constitute “Good Reason” for purposes of this Agreement.
2.    Representations and Warranties. The Executive hereby represents and
warrants to the Company that (a) the Executive (i) is not subject to any written
non-solicitation or noncompetition agreement affecting the Executive’s
employment with the Company or its Affiliates (other than any prior agreement
with the Company or its Affiliates), (ii) is not subject to











--------------------------------------------------------------------------------





any written confidentiality or nonuse/nondisclosure agreement affecting the
Executive’s employment with the Company or its Affiliates (other than any prior
agreement with the Company or its Affiliates), and (iii) has brought to the
Company and its Affiliates no trade secrets, confidential business information,
documents, or other personal property of a prior employer, and (b) the execution
of this Agreement and the performance of the Executive’s obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound or any order, decree, judgment, ruling,
determination or injunction of any federal, state, local or foreign
governmental, administrative or regulatory court, agency or body or any
arbitrator.
3.    Duties.
a.    As Chief Executive Officer of the Company, the Executive shall:
(i)    diligently, competently and faithfully perform all of the duties and
functions (A) set forth in the Company’s Third Amended and Restated Bylaws, as
they may be amended from time to time (the “Bylaws”), and (B) customarily
associated with or assigned to the Executive by the Board commensurate with the
position of Chief Executive Officer of the Company;
(ii)    devote substantially all of the Executive’s full business time,
attention, energies, and effort to the business affairs of the Company;
(iii)    achieve the results and other goals required by the Company;
(iv)    conduct all of Executive’s activities in a manner so as to maintain and
promote the business and reputation of the Company;
(v)    not create a situation that results in termination for Cause (as that
term is defined in Section 11 hereof); and
(vi)    report to the Board.
b.    The Executive’s services shall be performed primarily at the Company’s
office located in Tampa, Florida, subject to travel requirements in connection
with Executive’s duties under this Agreement.
c.    The parties acknowledge and agree that the Executive shall, during the
term of this Agreement and at the request of the Company, also serve as an
officer of any Affiliate of the Company as the Company shall reasonably request.
In such capacity, the Executive shall be responsible generally for all aspects
of such office. All terms, conditions, rights and obligations of this Agreement
shall be applicable to the Executive while serving in such office as though the
Executive and such Affiliate of the Company had separately entered into this
Agreement, except that the Executive shall not be entitled to any compensation,
vacation, fringe benefits, automobile allowance or other remuneration of any
kind whatsoever from such Affiliate of the Company.
d.    The employment relationship between the parties shall also be governed by
the general employment policies and practices of the Company, except that when
the terms




2

--------------------------------------------------------------------------------





of this Agreement differ from or are in conflict with such policies and
practices, this Agreement shall control.
4.    Outside Activities. Notwithstanding the foregoing:
a.    The Executive shall be permitted to invest the Executive’s personal assets
and manage the Executive’s personal investment portfolio in such a form and
manner as will not require any business services on the Executive’s part to any
third party, and provided it does not conflict with the Executive’s duties and
responsibilities to the Company or the provisions of Section 13 or Section 14
hereof, or conflict with any material published policy of the Company or its
Affiliates, including, but not limited to, the insider trading policy of the
Company.
b.    The Executive shall also be permitted to participate in customary civic,
nonprofit, religious, welfare, social and professional activities that will not
materially affect the Executive’s performance of duties hereunder. The Executive
may continue to serve on any board of directors and advisory committees of
companies on which the Executive currently serves, so long as the business of
such companies is not competitive with that of the Company or any of its
Affiliates. The Executive shall not serve on the board of directors or advisory
committee of any other company without the prior consent of the Company, which
consent shall not be unreasonably withheld.
5.    Compensation. During the Term of Employment, subject to the Executive’s
performance in accordance with this Agreement, the Executive shall be entitled
to the following:
a.Base Salary. During the Term of Employment, the Executive shall be entitled to
an annual base salary equal to Nine Hundred Thousand Dollars ($900,000), payable
in equal biweekly installments by the Company, subject to annual review for
increase, but not decrease, in the discretion of the Board or the Compensation
Committee of the Board (the “Compensation Committee”).
b.    Annual Bonus Compensation. For each calendar year completed during the
term hereof, the Executive shall be entitled to receive an annual bonus (the
“Annual Bonus”) on the following terms and conditions. The Annual Bonus shall be
determined under, and subject to, the terms of the Company’s annual bonus plan
or program for its executives generally, as in effect from time to time (the
“Bonus Plan”). The Executive’s target Annual Bonus (“Target Bonus”) shall be
equal to one hundred fifty percent (150%) of the Base Salary, provided, however,
that for fiscal year 2019, the applicable Target Bonus shall be pro-rated so
that it may be earned at a rate equal to up to (i) eighty-five percent (85%) of
the Executive’s base salary at the rate in effect immediately prior to the
Effective Date for the first quarter of the year and (ii) one hundred fifty
percent (150%) of the Base Salary in effect as of the Effective Date for the
remaining three quarters of the year, with the actual amount of the Annual Bonus
earned and payable, if any, in any year to be based on the attainment of
performance goals and determined by the Board or the Compensation Committee. Any
bonus due to the Executive hereunder shall be paid in the time and manner set
forth in the Bonus Plan.










3

--------------------------------------------------------------------------------





c.    Equity-Based Compensation. With respect to each calendar year during the
term of this Agreement beginning in 2020, subject to Employee’s continuous
employment through the date of grant, at or about the time that the Company
makes annual grants generally to its senior officers, the Company shall award
the Executive a long-term incentive award under its 2016 Omnibus Incentive
Compensation Plan (or successor plan, the “Plan”) and the award agreements
thereunder having a target fair market value at the time of grant of four (4)
times base salary in accordance with applicable guidelines established by the
Board or the Compensation Committee from time to time, in the sole discretion
of, and in a form and amount determined by, the Board or the Compensation
Committee. All equity awards shall be subject to the receipt of any required
stockholder, Board or Compensation Committee approvals, the terms of the
Company’s equity incentive plan as then in effect and the award agreement
evidencing such award, and the attainment of any applicable performance goals.
d.    Transition Award. In connection the Executive being appointed as Chief
Executive Officer of the Company, on the Effective Date (the “Grant Date”) the
Company will grant to the Executive a one-time equity award under the Plan and
the award agreements thereunder having an aggregate target fair market value at
the time of grant of Five Million Dollars ($5,000,000) (the “Transition Award”)
consisting of:
(i)    Restricted stock units (“RSUs”) representing a number of shares of the
Company’s common stock, $0.01 par value per share (“Common Stock”), equal to Two
Million Dollars ($2,000,000) divided by the closing market price on the Grant
Date and vesting as to one-third (1/3) on each anniversary of the Grant Date;
(ii)    Stock options to purchase a number of shares of Common Stock having a
fair market value on the Grant Date equal to One Million Five Hundred Thousand
Dollars ($1,500,000) and vesting as to one-third (1/3) on each anniversary of
the Grant Date;
(iii)    Performance share units (“PSUs”) representing a number of shares of
Common Stock equal to One Million Five Hundred Thousand Dollars ($1,500,000)
divided by the closing market price on the Grant Date and vesting at the end of
a three-year performance period based on the performance metrics established by
the Compensation Committee of the Board for vesting of the Company’s annual PSU
awards for 2019.
6.    Other Bonuses. In addition, as part of the Executive’s compensation during
the Term of Employment, the Executive shall be eligible to participate in any
bonus program or bonus arrangement which the Company may establish from time to
time for executive officers; provided that such program or arrangement applies
generally to executive officers of the Company, and that the Company may modify
the terms and conditions of any such bonus or arrangement and may discontinue or
otherwise terminate any such program or arrangement from time to time in its
sole discretion.
7.    Paid Time Off. During the term hereof, the Executive shall be entitled to
four (4) weeks of vacation per annum, to be taken at such times and intervals as
shall be determined by the








4

--------------------------------------------------------------------------------





Executive, subject to the reasonable business needs of the Company. Vacation
shall otherwise be governed by the policies of the Company, as in effect from
time to time. Unless required by applicable law which cannot be waived, vacation
time granted but not used in any year shall be forfeited at the end of such
one-year period and may not be carried over to any subsequent year.
8.    Fringe Benefits. In addition to any other rights the Executive may have
hereunder, the Executive shall also be entitled to participate in those employee
benefit plans, programs and arrangements, including, but not limited to life
insurance, medical benefits, etc., if any, as may be provided by the Company to
similar employees of the Company, in each case as such plans, programs and
arrangements may be in effect from time to time, all subject to the terms of
such plans, programs or arrangements and applicable policies of the Company. Any
taxable welfare benefits provided to the Executive pursuant to this Section 8
that are not “disability pay” or “death benefits” within the meaning of Treasury
Regulations Section 1.409A-1(a)(5) (collectively, the “Applicable Benefits”)
shall be subject to the following requirements in order to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). The amount
of any Applicable Benefits provided during one taxable year shall not affect the
amount of the Applicable Benefits provided in any other taxable year, except
that with respect to any Applicable Benefits that consist of the reimbursement
of expenses referred to in Code Section 105(b), a limitation may be imposed on
the amount of such reimbursements as described in Treasury Regulations Section
1.409A-3(i)(iv)(B). To the extent that any Applicable Benefits consist of the
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and the Company shall not be obligated to reimburse any
expense for which the Executive fails to submit an invoice or other documented
reimbursement request at least thirty (30) business days before the end of the
calendar year next following the calendar year in which the expense for any such
reimbursement was incurred. Further, no Applicable Benefits may be liquidated or
exchanged for another benefit.
9.    Indemnification and Insurance. The Executive shall be entitled to coverage
under such directors and officers liability insurance policies maintained from
time to time by the Company for the benefit of its directors and officers. To
the full extent permitted by the Indemnification Agreement entered into by the
Company and the Executive (the “Indemnification Agreement”) and the Bylaws, the
Company shall indemnify and hold executive harmless from and against all costs,
charges and expenses (including reasonable attorney’s fees) and provide for the
advancement of expenses incurred or sustained in connection with any action,
suit or proceeding to which Executive or his legal representative may be made a
party by reason of Executive’s service as a director, officer or employee of the
Company or any of its subsidiaries or affiliates. The provisions of this Section
9 shall not be deemed exclusive of any other rights that the Executive may have
to seek indemnification.
10.    Expenses. Subject to compliance with the Company’s policies as in effect
from time to time, the Executive may incur and be reimbursed by the Company for
reasonable expenses on behalf of and in furtherance of the business of the
Company. If any reimbursements under this provision are taxable to the
Executive, such reimbursements shall be paid on or before the end of the
calendar year following the calendar year in which the reimbursable expense was
incurred, and the Company shall not be obligated to pay any such reimbursement
amount for which Executive fails to submit an invoice or other documented
reimbursement request at least thirty (30) business days before the end of the
calendar year next following the calendar year in which the expense was






5

--------------------------------------------------------------------------------





incurred. Such expenses shall be reimbursable only to the extent they were
incurred during the term of the Agreement. In addition, the amount of such
reimbursements that the Company is obligated to pay in any given calendar year
shall not affect the amount the Company is obligated to pay in any other
calendar year. Further, Executive may not liquidate or exchange the right to
reimbursement of such expenses for any other benefits. The Company shall
reimburse the Executive for his reasonable legal fees incurred in respect of the
negotiation and preparation of this Agreement, up to a maximum of $25,000,
subject to the presentation of appropriate documentation.
11.    Termination. Notwithstanding the provisions of Section 1 hereof, the Term
of Employment shall terminate prior to the end of the period of time specified
in Section 1 hereof, immediately upon:
a.    The death of the Executive; or
b.    At the election of the Company in the event of the Executive’s Disability
during the Term of Employment. For purposes of this Agreement, the term
“Disability” shall mean the inability of the Executive, arising out of any
medically determinable physical or mental impairment, to perform the services
required of the Executive hereunder for a period of (i) ninety (90) consecutive
days or (ii) one hundred and twenty (120) total days during any period of three
hundred and sixty-five (365) consecutive calendar days; or
c.    The existence of Cause. For purposes of this Agreement, the term “Cause”
shall be defined as:
(i)    the Executive’s willful failure to perform, or gross negligence or
insubordination in the performance of, the Executive’s duties and
responsibilities to the Company or its Affiliates (other than any such failure
from incapacity due to physical or mental illness), which failure or neglect, if
susceptible to cure, remains uncured fifteen (15) business days after written
notice from the Company specifying in reasonable detail the nature of such
failure;
(ii)    the Executive’s indictment or conviction of or plea of guilty or nolo
contendere to (A) a felony or (B) a crime involving moral turpitude;
(iii)    the Executive’s engaging in dishonesty in his dealings with the Company
or its Affiliates, the commission of fraud or illegal misconduct or gross
misconduct;
(iv)    any material violation by the Executive of any covenant or restriction
contained in this Agreement or any other agreement entered into with the Company
or any of its Affiliates; or
(v)    any material violation by the Executive of any current or future
published policy of the Company or its Affiliates (including, but not limited
to, the Company’s discrimination and harassment policy, responsible alcohol
policy, insider trading policy and security policy).






6

--------------------------------------------------------------------------------





d.    At the election of the Executive for Good Reason (i) by providing notice
to the Company specifying in reasonable detail the condition giving rise to the
Good Reason no later than thirty (30) days following the date the Executive
first becomes aware of the occurrence of that condition; provided, however, that
to claim that an event, taken together with another event or events, constitutes
Good Reason hereunder, the Executive must have given notice to a member of the
Board of such event at the time he first becomes aware of its occurrence; (ii)
by providing the Company a period of thirty (30) days to remedy the condition
and (iii) by terminating his employment for Good Reason within thirty (30) days
following the expiration of the period to remedy if the Company fails to
substantially remedy the condition. For purposes of this Agreement, the term
“Good Reason” shall be defined as:
i.    the assignment to the Executive of any duties inconsistent in any respect
with Executive’s position (including status, offices, titles, and reporting
requirements), authority, duties or responsibilities as in effect on the date
hereof, any material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive; provided,
however, that the following shall not constitute Good Reason: (A) the
Executive’s ceasing to be a member of the Board as a result of a merger of the
Company into an Affiliate or any other similar transaction, so long as the
Executive remains on the board of directors of the surviving entity, or (B) any
sale, or transfer of equity or assets of the Company or an Affiliate so long as
the Executive remains Chief Executive Officer of the Company (or any successor
to the Company) following such transaction, provided that a sale or other
transfer, in one or a series of related transactions, of a majority of the
assets of the Company other than to an entity controlled by the Company shall
constitute Good Reason, but only if the conditions set forth above in this
subsection (i) are also satisfied;
ii.    a reduction by the Company in the Executive’s base salary as in effect on
the date hereof, unless a similar reduction is made in salary of all similarly
situated employees;
iii.    the Company requires the Executive to be based at or generally work from
any location more than fifty (50) miles from the location at which the Executive
was based or generally worked on the date hereof; or
iv.    a material breach by the Company of its obligations under this Agreement.
e.    At the election of the Company in its sole discretion, for any reason
(other than for Cause). A termination of the Executive’s employment that occurs
on the last day of the term of this Agreement following the Company’s notice to
the Executive of non-renewal of the term hereof under Section 1 hereof shall be
treated as a termination under this Section 11(e);










7

--------------------------------------------------------------------------------





f.    At the election of the Executive, upon ninety (90) days’ prior written
notice to the Company; and
g.    The retirement of the Executive. Notwithstanding the foregoing, a
voluntary termination of employment by the Executive after the occurrence of an
event which would constitute “Cause” shall not constitute a Retirement.
Termination of employment for all purposes under this Agreement will be
determined to have occurred in accordance with the ‘separation from service’
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, and based on whether the facts and circumstances
indicate that Company and Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services Executive would perform after such date (as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period (or actual period of service,
if less).
For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Executive’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.
12.    Payments Upon Termination; Severance.
a.    General. Except as otherwise provided in Section 12(b), in the event of
termination of employment pursuant to Section 11:
i.
The Executive or the Executive’s estate, as appropriate, shall be entitled to
receive (A) the base salary provided for herein up to and including the
effective date of termination, prorated on a daily basis, (B) any vested
benefits in tax-qualified pension plans maintained by the Company or other
amounts accrued and payable under any employee benefit plan, each pursuant to
Section 8 above, and (C) any business expenses incurred by the Executive
pursuant to Section 10 above but unreimbursed on the date of termination,
provided that such expenses and required substantiation and documentation are
submitted under Company policy (all of the foregoing, payable subject to the
timing limitations described herein, “Final Compensation”).

ii.
All equity awards previously granted to Executive that are still outstanding
shall be forfeited, except to the extent otherwise provided in the applicable
award agreement.

b.    Severance. The following benefits are conditioned on (i) the Executive, or
the Executive’s beneficiary, signing and returning to the Company (without
revoking) a timely and effective release of claims in the form attached hereto
as Exhibit A, by the deadline specified therein, which in all events shall be no
later than the forty fifth (45th) calendar day following the date of
termination, (ii) the Executive not engaging in a material




8

--------------------------------------------------------------------------------





violation of Section 13(b), Section 14, Section 15 and Section 16 of this
Agreement, and (iii) the Executive’s continued compliance with the covenants
contained in Section 13(a) of this Agreement (subsections (ii) and (iii)
collectively, the “Compliance Condition”):
(i)    In the event of termination of employment pursuant to Section 11(d) or
11(e), the Executive shall be entitled to receive as full and complete severance
compensation (A) any Annual Bonus earned for the fiscal year preceding that in
which termination occurs, but unpaid on the date of termination (the “Unpaid
Bonus”), (B) an amount (the “Severance Amount”) equal to the sum of (x)
twenty-four (24) months of the base salary at the rate in effect on the date of
termination plus (y) a pro-rata Annual Bonus for the year in which such
termination of employment occurs, calculated by multiplying the Target Bonus by
a fraction, the numerator of which is the number of days the Executive was
employed during such year and the denominator of which is 365 (the “Pro-Rata
Bonus”), and (C) in accordance with the terms of the award agreements entered
into in connection with the Transition Award, the Transition Award will vest pro
rata as of the effective date of such termination of employment, such amount to
be determined by multiplying each component equity award that is outstanding but
unvested by a fraction, the numerator of which is the number of days in such
equity award that has elapsed between (x) the later of the Grant Date and the
most recent vesting date and (y) the effective date of such termination of
employment, and the denominator of which is the number of days in the vesting
period applicable to such unvested portion of such equity award (the “Pro Rata
Transition Award”). Severance Payments pursuant to Section 9(b)(i)(A) above
shall be payable in a lump sum within sixty days following the effective date of
the termination. The Executive acknowledges and agrees that in the event of
termination of employment pursuant to Section 11(d) or 11(e), the payments
provided in this Section 12(b) and the Final Compensation provided in Section
12(a) shall be the only obligation that the Company or any of its Affiliates
shall have to the Executive.
(ii)    In the event of termination of employment pursuant to Section 11(a) or
11(b), the Executive or the Executive’s estate, as appropriate, shall be
entitled to receive (A) the Unpaid Bonus, (B) the Pro-Rata Bonus and (C) the Pro
Rata Transition Award. The Executive or the Executive’s estate, as appropriate,
acknowledges and agrees that in the event of termination of employment pursuant
to Section 11(a) or 11(b), the payments provided in this Section 12(b) and the
Final Compensation provided in Section 12(a) shall be the only obligation that
the Company or any of its Affiliates shall have to the Executive.
(iii)    In the event of termination of employment pursuant to Section 11(g),
the Executive shall be entitled to receive the Unpaid Bonus and the Pro Rata
Transition Award.
c.    The Executive may also be entitled to payments and benefits under the
Company’s Executive Change in Control Plan (the “CIC Plan”); provided, however,
in accordance with the terms of the CIC Plan, such payments and benefits
described in the CIC Plan will be reduced by the amount of other severance or
similar termination payments








9

--------------------------------------------------------------------------------





or benefits provided by the Company to the Executive under this Agreement or
other arrangement or any payments or benefits required to be provided by the
Company to the Executive under any federal or state law.
13.    Noncompetition.
a.    During Term. Except with the prior written consent of the Company, during
the Executive’s employment with the Company, the Executive shall not,
individually or jointly with others, directly or indirectly, whether for the
Executive’s own account or for that of any other person or entity, engage in or
own or hold any ownership interest in any person or entity engaged in a “full
service restaurant” business, or any “proposed full service restaurant” to be
owned or operated by the Executive or any other person or entity or undertake
any planning for any such business, and the Executive shall not act as an
officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor or in any other capacity for, nor lend any
assistance (financial or otherwise) or cooperation to, any such person or
entity. “Full service restaurant” shall include, but is not limited to, any
restaurant business generally considered to be in the casual dining, polished
casual dining or high end casual dining business and “full service restaurants
owned or operated by the Company or any of its Affiliates” shall include any
entity in which the Company, or any of its Affiliates has an interest,
including, but not limited to, an interest as a franchisor, but shall not
include any entities to whose exclusion the Company consents. The term “proposed
full service restaurant” shall include all locations for which the Company or
any of its franchisees or Affiliates is conducting active, bona fide
negotiations to secure a fee or leasehold interest with the intention of
establishing a full-service restaurant thereon.
b.    Post Term. For a continuous period of two (2) years commencing on
termination of the Executive’s employment with the Company, regardless of any
termination pursuant to Section 11 hereof or any voluntary termination or
resignation by the Executive, the Executive shall not, individually or jointly
with others, directly or indirectly, whether for the Executive’s own account or
for that of any other person or entity, engage in or own or hold any ownership
interest in any person or entity engaged in a full service restaurant business
that is located or intended to be located within a state (if inside the United
States of America) or a country (if outside the United States of America) in
which any restaurant owned or operated by the Company or any of its Affiliates
is located, or any such proposed full service restaurant to be owned or operated
by the Executive or any other person or entity, and the Executive shall not act
as an officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor or in any other capacity for, nor lend any
assistance (financial or otherwise) or cooperation to, any such person or
entity.
c.    Limitation. Notwithstanding subsections (a) and (b) immediately above, it
shall not be a violation of this Section 13 for (i) the Executive to own a one
percent (1%) or smaller interest in any corporation required to file periodic
reports with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, or successor statute, or (ii) the Executive
from working for or providing services to any entity if such entity, together
with its affiliates, derives less than five percent (5%) of








10

--------------------------------------------------------------------------------





consolidated gross revenues from the full service restaurant business and the
Executive’s responsibilities do not primarily involve conduct of the full
service restaurant business by such entity.
14.    Nondisclosure; Nonsolicitation; Nonpiracy.
(a)    Except in the good faith performance of the Executive’s duties hereunder,
at no time during the Term of Employment, or at any time thereafter, shall the
Executive, individually or jointly with others, for the benefit of the Executive
or any third party, publish, disclose, use or authorize anyone else to publish,
disclose or use any Confidential Information, except (i) to the extent required
by law, regulation or valid subpoena, provided that the Executive agrees to
furnish prompt notice, if legally permitted to do so, to the Company of any
required disclosure of Confidential Information sought pursuant to subpoena,
court order or any other legal process or requirement, and agrees to provide the
Company a reasonable opportunity to seek protection of the Confidential
Information prior to any such disclosure, or (ii) to the extent that such
information becomes publicly known or available through no fault of the
Executive or known violation by another party of its obligation of
confidentiality to the Company. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information. “Confidential Information” means any and all information of the
Company and its Affiliates that is not generally known by the public, including
by not limited to others with whom they compete or do business, or with whom
they plan to compete or do business and any and all non-public information,
which, if disclosed by the Company or its Affiliates would assist in competition
against them. Confidential Information includes, without limitation, such
information relating to (A) the development, research, testing, manufacturing,
marketing and financial activities of the Company and its Affiliates, (B) the
costs, sources of supply, financial performance and strategic plans of the
Company its Affiliates, (C) the identity and special needs of the customers of
the Company and its Affiliates, (D) trade and industrial practices, trade
secrets, recipes, product specifications, restaurant operating techniques and
procedures, marketing techniques and procedures and vendors, and (E) the people
and organizations with whom the Company and its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received, or may
receive hereafter, belonging to others or which was received by the Company or
any of its Affiliates, and is being held, with any understanding, express or
implied, that it will not be disclosed.
(b)    During the Executive’s employment with the Company and for two (2) years
thereafter, except as is the result of a broad solicitation that is not
targeting employees or independent contractors of the Company or any of its
franchisees or Affiliates, the Executive shall not, directly or indirectly as an
officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor, owner or part owner, or in any other capacity, of
or for any person or entity, (i) offer employment to, or hire, any employee of
the Company or any of its franchisees or Affiliates, or otherwise directly or
indirectly solicit or induce any employee of the v or any of its franchisees or
Affiliates to terminate his or her employment with the Company or any of its
franchisees or Affiliates, or (ii) solicit or encourage any independent
contractor providing services to the Company






11

--------------------------------------------------------------------------------





or any of its franchisees or Affiliates to terminate or diminish its
relationship with them. For the purposes of this Agreement, an “employee” or
“independent contractor” of the Company or any of its Affiliates is any person
who was such at any time within the preceding two years.
15.    Company Property: Executive Duty to Return. All Company property and
assets, including but not limited to products, recipes, product specifications,
training materials, employee selection and testing materials, marketing and
advertising materials, special event, charitable and community activity
materials, customer correspondence, internal memoranda, products and designs,
sales information, project files, price lists, customer and vendor lists,
prospectus reports, customer or vendor information, sales literature, territory
printouts, call books, notebooks, textbooks, all other like information or
products and all other Confidential Information, including but not limited to
all copies, duplications, replications, and derivatives of such information or
products, now in the possession of Executive or acquired by v while in the
employ of the Company, shall be the exclusive property of the Company and shall
be returned to the Company no later than the date of Executive’s last day of
work with the Company. Except in connection with the good faith performance of
the Executive’s regular duties for the Company or as expressly authorized in
writing in advance by the Company, the Executive will not copy any Company
property and assets or remove any Company property and assets or copies or
derivatives thereof from the premises of the Company.
16.    Inventions, Ideas, Processes, and Designs. All inventions, ideas,
recipes, processes, programs, software and designs (including all improvements)
related to the business or any prospective activity of the Company shall be
disclosed in writing promptly to the Company, and shall be the sole and
exclusive property of the Company, if either (a) conceived, made or used by the
Executive during the course of the Executive’s employment with the Company
(whether or not actually conceived during regular business hours) or (b) made or
used by the Executive for a period of six (6) months subsequent to the
termination or expiration of such employment. Any invention, idea, recipe,
process, program, software or design (including an improvement) shall be deemed
“related to the business of the Company” if (a) it was made with equipment,
facilities or Confidential Information of the Company, (b) results from work
performed by the Executive for the Company or (c) pertains to the current
business or demonstrably anticipated research or development work of the
Company. The Executive shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign, and does hereby assign, all such inventions,
ideas, recipes, processes and designs to the Company. The decision to file for
patent or copyright protection or to maintain such development as a trade secret
shall be in the sole discretion of the Company, and the Executive shall be bound
by such decision. The Executive shall provide, on Exhibit B to this Agreement, a
complete list of all inventions, ideas, recipes, processes and designs if any,
patented or unpatented, copyrighted or non-copyrighted, including a brief
description, that the Executive made or conceived prior to the Executive’s
employment with the Company, and that, therefore, are excluded from the scope of
this Agreement.
17.    Restrictive Covenants: Consideration; Non-Estoppel; Independent
Agreements; and Non-Executory Agreements. The restrictive covenants of Section
13, Section 14 and Section 16 of this Agreement are given and made by Executive
to induce the Company to employ the Executive and to enter into this Agreement
with the Executive, and Executive hereby










12

--------------------------------------------------------------------------------





acknowledges that employment with the Company is sufficient consideration for
these restrictive covenants.
The restrictive covenants of Section 13, Section 14 and Section 16 of this
Agreement shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of Executive
against the Company, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement of any restrictive covenant.
The refusal or failure of the Company to enforce any restrictive covenant of
Section 13, Section 14 or Section 16 of this Agreement (or any similar
agreement) against any other employee, agent, or independent contractor, for any
reason, shall not constitute a defense to the enforcement by the Company of any
such restrictive covenant, nor shall it give rise to any claim or cause of
action by Executive against the Company.
18.    Reasonableness of Restrictions; Reformation; Enforcement. The parties
hereto recognize and acknowledge that the geographical and time and scope of
activity limitations contained in Section 13, Section 14 and Section 16 hereof
are reasonable and properly required for the adequate protection of the
Company’s interests. Executive acknowledges that the Company or its Affiliate is
the owner or the licensee of the trademarks used by it, and the owner or the
licensee of the restaurant operating systems. It is agreed by the parties hereto
that if any portion of the restrictions contained in Section 13, Section 14 or
Section 16 are held to be unreasonable, arbitrary, or against public policy,
then the restrictions shall be considered divisible, whether as to the time
and/or to the geographical area and/or scope of activity, with each month of the
specified period being deemed a separate period of time and each radius mile of
the restricted territory being deemed a separate geographical area, so that the
lesser period of time or geographical area shall remain effective so long as the
same is not unreasonable, arbitrary, or against public policy. The parties
hereto agree that in the event any court of competent jurisdiction determines
the specified period or the specified geographical area of the restricted
territory or the scope of the restricted activity to be unreasonable, arbitrary,
or against public policy, a lesser time period or geographical area or scope of
activity that is determined to be reasonable, nonarbitrary, and not against
public policy may be enforced against Executive. If Executive shall violate any
of the covenants contained herein and if any court action is instituted by the
Company to prevent or enjoin such violation, then the period of time during
which the Executive’s business activities shall be restricted, as provided in
this Agreement, shall be lengthened by a period of time equal to the period
between the date of the Executive’s breach of the terms or covenants contained
in this Agreement and the date on which the decree of the court disposing of the
issues upon the merits shall become final and not subject to further appeal.
If either party initiates legal proceedings to enforce, interpret or construe
any of the covenants contained in this Agreement, each party shall pay its own
legal fees, and the prevailing party in such proceedings shall be entitled to
receive from the non-prevailing party, in addition to all other remedies, all
costs of such proceedings including appellate proceedings.
19.    Specific Performance. Executive agrees that a breach of any of the
covenants contained in Section 13, Section 14, Section 15 or Section 16 hereof
will cause irreparable injury to the Company for which the remedy at law will be
inadequate and would be difficult to ascertain








13

--------------------------------------------------------------------------------





and therefore, in the event of the breach or threatened breach of any such
covenants, the Company shall be entitled, in addition to any other rights and
remedies it may have at law or in equity, to obtain an injunction to restrain
Executive from any threatened or actual activities in violation of any such
covenants. Executive hereby consents and agrees that temporary and permanent
injunctive relief may be granted in any proceedings that might be brought to
enforce any such covenants without the necessity of proof of actual damages, and
in the event the Company does apply for such an injunction, Executive shall not
raise as a defense thereto that the Company has an adequate remedy at law.
20.    Assignability. This Agreement and the rights and duties created
hereunder, shall not be assignable or delegable by Executive. The Company shall
have the right, without Executive’s knowledge or consent, to assign this
Agreement, in whole or in part and any or all of the rights and duties
hereunder, including but not limited to the restrictive covenants of Section 13,
Section 14 and Section 16 hereof to any person, including but not limited to any
Affiliate of the Company, or any successor to the Company’s interest in the
restaurants, and Executive shall be bound by such assignment. Any assignee or
successor may enforce any restrictive covenant of this Agreement.
21.    Effect of Termination. For the avoidance of doubt, the termination of
this Agreement or expiration of the Term of Employment, for any reason, shall
not extinguish those obligations of the Executive specified in Section 13,
Section 14, Section 16 and Section 31 hereof.
22.    Captions; Terms. The captions of this Agreement are for convenience only,
and shall not be construed to limit, define, or modify the substantive terms
hereof.
23.    Acknowledgments. Executive hereby acknowledges, that the Executive has
been provided with a copy of this Agreement for review prior to signing it, that
the Executive has been given a full and sufficient opportunity to consider this
Agreement and has been given the opportunity to have this Agreement reviewed by
Executive’s attorney prior to signing it, that the Executive understands the
purposes and effects of this Agreement; and that in agreeing to be bound by this
Agreement the Executive has not relied on any promises or representations,
express or implied, that are not set forth expressly in this Agreement; and that
the Executive has been given a signed copy of this Agreement for Executive’s own
records.
24.    Notices. All notices or other communications provided for herein to be
given or sent to a party by another party shall be deemed validly given or sent
if in writing mailed, postage prepaid, by certified United States mail, return
receipt requested, or delivered by hand or consigned to a nationally recognized
overnight courier, and addressed to the parties at their addresses hereinabove
set forth or at their last known address. Any party may give notice to the other
party at any time, by the method specified above, of a change in the address at
which, or the person to whom, notice is to be addressed, which change of address
shall be effective if notice thereof is actually received.
25.    Severability. Each section, subsection, and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision hereof. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to








14

--------------------------------------------------------------------------------





render the same valid and enforceable, and, in the event such a limiting
construction is impossible, such invalid or unenforceable provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect. Notwithstanding the foregoing, the
invalidity or unenforceability of Sections 13, 14 or 16, or any portions
thereof, shall have no effect on the Company’s rights under Section 12 to cease
making any severance payments in the event of the Executive’s failure to comply
with the Compliance Condition.
26.    Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement or failure to insist on strict performance of a
covenant hereunder or any obligation hereunder, at any time or times shall not
be deemed a waiver of that term, provision, or condition for the future, nor
shall any specific waiver of a term, provision, or condition at one time be
deemed a deemed a waiver of such term, provision, or condition for any future
time or times.
27.    Parties. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, their legal representatives, executors,
administrators, heirs, and proper successors or permitted assigns, as the case
may be.
28.    Governing Law. This Agreement takes effect upon its acceptance and
execution by the Company. The validity, interpretation, and performance of this
Agreement shall be governed, interpreted, and construed in accordance with the
laws of the State of Florida without giving effect to the principles of comity
or conflicts of laws thereof.
29.    Consent to Personal Jurisdiction and Venue. Executive hereby consents to
personal jurisdiction and venue, for any action brought by the Company arising
out of a breach or threatened breach of this Agreement or out of the
relationship established by this Agreement, exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida; and, if applicable, the
federal and state courts in any jurisdiction where the Executive is employed or
resides; the Executive hereby agrees that any action brought by Executive, alone
or in combination with others, against the Company, whether arising out of this
Agreement or otherwise, shall be brought exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida.
30.    Affiliate. Whenever used in this Agreement, the term “Affiliate” shall
mean, with respect to any entity, all persons or entities directly or indirectly
controlled by Bloomin’ Brands, Inc., where control may be by management
authority, contract or equity interest.
31.    Cooperation. Executive shall cooperate fully with all reasonable requests
for information and participation by the Company, its agents, or its attorneys,
in prosecuting or defending claims, suits, and disputes brought on behalf of or
against the Company and in which v is involved or about which Executive has
knowledge.
32.    Internal Revenue Code Section 409A Compliance; Taxes.
a.    Unless otherwise expressly provided, any payment of compensation by the
Company to the Executive, whether pursuant to this Agreement or otherwise, shall
be made within two and one-half months (2 ½ months) after the end of the later
of the calendar year or the Company’s fiscal year in which the Executive’s right
to such payment vests (i.e., is


15

--------------------------------------------------------------------------------





not subject to a substantial risk of forfeiture for purposes of Internal Revenue
Code Section 409A (“Code Section 409A”)). Such amounts shall not be subject to
the requirements of subsection (b) below applicable to “nonqualified deferred
compensation.”
b.    All payments of “nonqualified deferred compensation” (within the meaning
of Code Section 409A are intended to comply with the requirements of Code
Section 409A, and shall be interpreted in accordance therewith. No party
individually or in combination may accelerate, offset or assign any such
deferred payment, except in compliance with Code Section 409A. No amount shall
be paid prior to the earliest date on which it is permitted to be paid under
Code Section 409A and Executive shall have no discretion with respect to the
timing of payments except as permitted under Section 409A. In the event that the
Executive is determined to be a “specified employee” (as defined and determined
under Code Section 409A) of the Company or any of its affiliates at a time when
its stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable by reason
of separation from service shall be paid no earlier than (i) the first day of
the seventh (7th) calendar month commencing after such termination of
employment, or (ii) the Executive’s death, consistent with and to the extent
necessary to meet the requirements Code Section 409A without the imposition of
excise taxes. Any payment delayed by reason of the prior sentence shall be paid
out in a single lump sum on the earliest date permitted under Code Section 409A
in order to catch up to the original payment schedule. Notwithstanding anything
herein to the contrary, no amendment may be made to this Agreement if it would
cause the Agreement or any payment hereunder not to be in compliance with Code
Section 409A.
c.    The Executive shall be responsible for the payment of all taxes applicable
to payments or benefits received from the Company. It is the intent of the
Company that the provisions of this Agreement and all other plans and programs
sponsored by the Company be interpreted to comply in all respects with Code
Section 409A, however, the Company shall have no liability to the Executive, or
any successor or beneficiary thereof, in the event taxes, penalties or excise
taxes may ultimately be determined to be applicable to any payment or benefit
received by the Executive or any successor or beneficiary thereof.
33.    Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this Agreement shall be effective unless made in
writing and signed or initialed by all signatories to this Agreement.
34.    WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND
THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE
THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL
INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR






16

--------------------------------------------------------------------------------





OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
THE PARTIES INTEND THAT THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.
35.    Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement between the parties hereto concerning the subject matter hereof, and
supersedes all prior memoranda, correspondence, conversations, negotiations and
agreements, including, but not limited to the Existing Agreement. However, this
Agreement does not supersede or otherwise affect (a) the Indemnification
Agreement, (b) the Company’s 2012 Incentive Award Plan and award agreements
thereunder, or (c) the Plan and award agreements thereunder. As of the Effective
Date, the Existing Agreement shall be of no further force or effect. This
Agreement may be executed in several identical counterparts that together shall
constitute but one and the same Agreement


17

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
/s/ Kelly Lefferts
 
 
 
/s/ David J. Deno
 
Witness
 
 
 
David J. Deno
 
 
Kelly Lefferts
 
 
Printed Name of Witness
 
 
 
 
 
/s/ Claire Whitehurst
 
 
Witness
 
 
Claire Whitehurst
 
 
 
 
Printed Name of Witness
 
 
 
 
 
 
 
 
COMPANY
 
 
 
Attest:
 
 
 
BLOOMIN’ BRANDS, INC., a Delaware corporation
 




 
 
 
 
By:
 
/s/ Kelly Lefferts
 
 
 
By:
 
/s/ Pablo Brizi
 
 
 
Kelly Lefferts, Secretary
 
 
 
 
 
Name:
Title:
Pablo Brizi
SVP, Chief Human Resources Officer
 
 





18

--------------------------------------------------------------------------------







EXHIBIT A – Release of Claims
This Release of Claims is provided by me, David J. Deno (or by my designated
beneficiary, in the event of my death during my employment) pursuant to the
Amended and Restated Officer Employment Agreement between me and Bloomin’
Brands, Inc., made and entered into effective April 1, 2019 (the “Employment
Agreement”).


This Release of Claims is given in consideration of the severance benefits to be
provided to me (or, in the event of my death during my employment, to my
designated beneficiary) in connection with the termination of my employment
under Section 12 of the Employment Agreement (collectively, the “Separation
Payments”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged. On
my own behalf and that of my heirs, executors, administrators, beneficiaries,
representatives and assigns, and all others connected with or claiming through
me, I hereby release and forever discharge the Company from any and all causes
of action, rights or claims of any type or description, known or unknown, which
I have had in the past, now have or might have, through the date of my signing
of this Release of Claims. This includes, without limitation, any and all causes
of action, rights or claims in any way resulting from, arising out of or
connected with my employment by the Company or the termination of that
employment or pursuant to any federal, state or local law, regulation or other
requirement, including without limitation Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the fair employment practices statutes of the state or states in which I
have provided services to the Company or any other federal, state, local or
foreign law, all as amended, any contracts of employment; any tort claims; or
any agreements, plans or policies.


Notwithstanding the immediately preceding paragraph, nothing in this Release of
Claims shall be construed to prohibit me from filing a charge with, or
participating in any investigation or proceeding conducted by, the U.S. Equal
Employment Opportunity Commission or a comparable state or federal fair
employment practices agency, or from communicating directly with the Securities
and Exchange Commission regarding any possible securities law violation;
provided, however, that, except as otherwise provided herein, this Release of
Claims fully and finally resolves all monetary matters between me and the
Company, and, except with respect to any matter involving the Securities and
Exchange Commission, I waive any right to monetary damages, attorneys’ fees,
costs and equitable remedies related to or arising from any such charge, or
ensuing complaint or lawsuit, filed by me or on my behalf.


For purposes of this Release of Claims, the word “Company” always includes the
subsidiaries and affiliates of the Company and all of its past, present and
future officers, directors, trustees, shareholders, employees, employee benefit
plans and any of the trustees or administrators thereof, agents, general and
limited partners, members, managers, investors, joint venturers,
representatives, predecessors, successors and assigns, and all others connected
with any of them, both individually and in their official capacities.




19

--------------------------------------------------------------------------------





Excluded from the scope of this Release of Claims is (i) any right I have to the
Separation Payments payable after the effective date of this Release of Claims,
(ii) any rights to benefits that were vested under the Company's employee
benefit plans on the date on which my employment with the Company terminated, in
accordance with the terms of such plans, (iii) any right of indemnification or
contribution or advancement of expenses pursuant to the Articles of
Incorporation or By-Laws or other applicable corporate governing documents of
the Company, Delaware or other applicable law, or any indemnification agreement
between the Company and me, (iv) any right under any applicable liability
insurance policy with respect to my liability as a director or officer of the
Company or any of its subsidiaries or affiliates, or (v) any right to enforce
the terms of this Release of Claims or any other agreements, including any
option or other equity agreement, between the Company and me that by their
respective terms survive the termination of my employment.


In signing this Release of Claims, I give the Company assurance that I have
returned to the Company any and all documents, materials and information related
to the business, whether present or otherwise, of the Company and all keys and
other property of the Company that were in my possession or control, all as
required by and consistent with Section 15 of the Employment Agreement. I agree
that I will not, for any purpose, attempt to access or use any computer or
computer network or system of the Company, including without limitation their
electronic mail systems. I further acknowledge that I have disclosed to the
Company all passwords necessary or desirable to enable the Company to access all
information which I have password-protected on its computer network or system.


In signing this Release of Claims, I agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company or
otherwise, through the date on which my employment with the Company terminated
and that, exclusive only of the Separation Payments, no further compensation of
any kind shall be due to me by the Company, whether arising under the Employment
Agreement or otherwise, in connection with my employment or the termination
thereof. I also agree that except for any right I and my eligible dependents may
have to continue participation in the Company's health and dental plans under
the federal law commonly known as COBRA, my right to participate in any employee
benefit plan of the Company will be determined in accordance with the terms of
such plan. I acknowledge that some or all of the consideration paid to me
hereunder is in addition to anything of value to which I am entitled otherwise
under the Company’s normal policies and practices.


I acknowledge that my eligibility for the Separation Payments is not only
contingent on my signing and returning this Release of Claims to the Company in
a timely manner and not revoking it thereafter, but also is subject to my
compliance with the Compliance Condition (as such term is defined in the
Employment Agreement).


I further agree that from and after the date hereof I will not make any false,
misleading or disparaging statements about the Company or any of its
subsidiaries, affiliates, shareholders, officers, employees, directors or
products or services. The Company agrees that it shall use its reasonable
efforts to cause its shareholders, officers, employees and directors to not make
any false, misleading or disparaging statements about me.


20

--------------------------------------------------------------------------------







In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one days (or, if the Company so
instructs me in writing, for up to forty-five days) from the later of the date
my employment with the Company terminates or the date I receive this Release of
Claims. I understand that any material or non-material changes to this Release
of Claims after it has been given to me will not restart or extend the
twenty-one day (or forty-five day) period. I further understand that I may
revoke this Release of Claims within seven days after executing it by delivering
written notice of such revocation to the Corporate Secretary of the Company,
with a copy to Baker & Hostetler LLP, 127 Public Square, Suite 2000, Cleveland,
Ohio 44114, Attention: John M. Gherlein and Janet A. Spreen, either by hand, by
facsimile transmission, or by certified mail, return receipt requested, such
that the written notice is received by said Corporate Secretary and by Baker &
Hostetler LLP at or before the expiration of the seven-day period. I also
acknowledge that I am advised by the Company to seek the advice of an attorney
prior to signing this Release of Claims, that I have had sufficient time to
consider this Release of Claims and to consult with an attorney, if I wished to
do so, or to consult with any other person of my choosing before signing, and
that I am signing this Release of Claims voluntarily and with a full
understanding of its terms. I further acknowledge that, in signing this Release
of Claims, I have not relied on any promises or representations, express or
implied, that are not set forth expressly in this Release of Claims.


This Release of Claims shall be of no force or effect unless and until the
expiration of the seven-day revocation period described above, without any
revocation being delivered by me during said seven-day period.


Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.              
                                       
Signature:
 
 
 
Date signed:
 
 
 
Name:
David J. Deno
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bloomin’ Brands, Inc.
 
 
 
Date signed:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 







21